—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered May 9, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment, as the record demonstrates that the condition over which the injured plaintiff tripped and fell was not an inherently dangerous condition, and was one which was readily observable by those employing the reasonable use of their senses (see, Binensztok v Marshall Stores, 228 AD2d 534, 535; Pepic v Joco Realty, 216 AD2d 95). O’Brien, J. P., Thompson, Friedmann and Goldstein, JJ., concur.